Exhibit10.1 EXECUTION VERSION SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT dated as of February 18, 2016 among CIVEO CORPORATION, CIVEO U.S. HOLDINGS LLC, CIVEO CANADA INC., CIVEO PREMIUM CAMP SERVICES LTD., CIVEO PTY LIMITED and CIVEO MANAGEMENT LLC, as Borrowers THE LENDERS NAMED HEREIN, ROYAL BANK OF CANADA, as Administrative Agent, U.S. Collateral Agent, Canadian Administrative Agent, Canadian Collateral Agent and an Issuing Bank, and RBC EUROPE LIMITED, as Australian Administrative Agent, Australian Collateral Agent and an Issuing Bank, RBC CAPITAL MARKETS, 1 as Lead Arranger and Sole Bookrunner 1 RBC Capital Markets is the global brand name of the corporate and investment banking business of Royal Bank of Canada and its affiliates. SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT THIS SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT (this “ Second Amendment ”), dated as of February 18, 2016 is among CIVEO CORPORATION, a corporation incorporated under the laws of the Province of British Columbia (the “ Parent Borrower ”), CIVEO U.S. HOLDINGS LLC, a Delaware limited liability company (formerly Civeo USA Corp., a Delaware corporation) (the “ Original U.S. Borrower ”), CIVEO MANAGEMENT LLC, a Delaware limited liability company (the “
